Case 2:16-cr-20460-MAG-RSW
        Case 2:18-cr-00292-DWAECF
                                Document
                                  No. 475 180-3
                                           filed 08/31/18
                                                   Filed 01/22/20
                                                             PageID.2195
                                                                   Page 1 ofPage
                                                                             3 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                 Plaintiff,
                                                          Criminal Case No. 16-cr-20460
 v.
                                                          Honorable Mark A. Goldsmith
 D-1 EDWIN MILLS, and
 D-2 CARLO WILSON

             Defendants.
 ______________________________/

                 SCHEDULING ORDER FOR GROUP TWO DEFENDANTS

         After considering the parties’ various filings regarding the Court’s proposed schedule

 (Dkts. 446, 447, 465, 468) and the concerns raised by counsel at a telephonic status conference

 held on August 24, 2018, the Court adopts the following schedule for Defendants Edwin Mills and

 Carlo Wilson (the “Group Two Defendants”):

      1. September 28, 2018: Deadline for the Government to file Rule 16 discovery materials
         regarding culpability1;

      2. October 19, 2018: Deadline for filing motions regarding discovery matters and timing of
         Brady or other Government disclosures and severance motions;

      3. November 2, 2018: Deadline for responses in opposition to motions filed under Point 2;

      4. November 9, 2018: Deadline for replies in support of motions filed under Point 2;

      5. December 7, 2018: Deadline for filing motions to dismiss the indictment, motions for a
         bill of particulars, motions to suppress, challenges to warrants;

      6. January 2, 2019: Deadline for Defendants to file a motion seeking relief under Atkins and
         its progeny, including expert reports;


 1
  To the extent the parties do not reach agreement on the scope of the Government’s production,
 discovery motions should be filed. Regarding penalty phase disclosures, see Point 21 below.
                                                1
Case 2:16-cr-20460-MAG-RSW
        Case 2:18-cr-00292-DWAECF
                                Document
                                  No. 475 180-3
                                           filed 08/31/18
                                                   Filed 01/22/20
                                                             PageID.2196
                                                                   Page 2 ofPage
                                                                             3 2 of 3



    7. January 4, 2019: Deadline for responses in opposition to motions filed under Point 5;

    8. January 16, 2019: Deadline for the Government to identify experts and provide curriculum
       vitae that it intends to rely upon in opposition to any Atkins motion, and give notice of the
       type and scope of proposed Atkins-related testing of Defendants;

    9. January 18, 2019: Deadline for replies in support of motions filed under Point 5;

    10. January 30, 2019: Deadline for (i) Defendants to file objections to Government’s proposed
        Atkins testing, (ii) Government to file requests for alibi and insanity disclosures, and (iii)
        Defendants to provide reciprocal discovery pursuant to Federal Rule of Criminal Procedure
        16(b);

    11. February 8, 2019: Deadline for (i) Government to file any response to Defendants’
        objections regarding Atkins testing; and (ii) filing motions challenging the Federal Death
        Penalty Act, the death penalty per se, the Notice of Intent (Dkt. 293), Special Findings, the
        aggravating factors, an “as applied” challenge, and the juror selection process;

    12. March 1, 2019: Deadline for responses in opposition to motions filed under Point 11(ii);

    13. March 15, 2019: Deadline for replies in support of motions filed under Point 11(ii);

    14. April 1, 2019: Deadline for Government to file its response to any Atkins motion,
        including expert reports;

    15. April 8, 2019: Evidentiary hearing on Atkins motion;

    16. June 3, 2019: Deadline for Government to make disclosures regarding non-mental health
        experts under Fed. R. Crim. P. 16(a)(1)(G);

    17. June 24, 2019: Deadline for Defendants to make disclosures regarding non-mental health
        experts under Fed. R. Crim. P. 16(b)(1)(C);

    18. July 8, 2019: Deadline for (i) parties to file Daubert motions, and (ii) Government to file
        notice of intent to offer evidence under Federal Rules of Evidence 404(b), 609, and 807;

    19. July 22, 2019: Deadline for (i) responses in opposition to Daubert motions, and (ii)
        Defendants’ responses to Government’s notice of intent under Point 18(ii);

    20. July 29, 2019: Deadline for replies in support of Daubert motions;

    21. August 1, 2019: Deadline for parties to submit a joint statement, setting forth points of
        agreement and disagreement, regarding the nature and timing of disclosures pertaining to
        the penalty phase, including disclosures pursuant to Federal Rules of Criminal Procedure
        12.2 and 16. The Court envisions the process under Federal Rule 12.2 to begin with a
        deadline for Defendants to provide notice in December 2019;


                                                  2
Case 2:16-cr-20460-MAG-RSW
        Case 2:18-cr-00292-DWAECF
                                Document
                                  No. 475 180-3
                                           filed 08/31/18
                                                   Filed 01/22/20
                                                             PageID.2197
                                                                   Page 3 ofPage
                                                                             3 3 of 3



    22. August 5, 2019: Deadline for Government to file a reply regarding the notice of intent
        under Point 18(ii);

    23. August 19, 2019: Deadline for all other motions not otherwise mentioned in this schedule
        to be filed, including motions in limine;

    24. September 3, 2019: Deadline for responses in opposition to motions filed under Point 23;

    25. September 10, 2019: Deadline for replies in support of motions filed under Point 23;

    26. December 6, 2019: Deadline for parties to submit proposed voir dire questions, jury
        instructions, joint statement regarding the jury questionnaire, witness lists, and exhibit lists;

    27. December 20, 2019 at 9:30 a.m.: Final Pre-trial conference and plea cutoff date;

    28. April 21, 2020 at 8:30 a.m.: Jury trial.

        SO ORDERED.

 Dated: August 31, 2018                                 s/Mark A. Goldsmith
 Detroit, Michigan                                      MARK A. GOLDSMITH
                                                        United States District Judge


                                  CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and
 any unrepresented parties via the Court's ECF System to their respective email or First Class
 U.S. mail addresses disclosed on the Notice of Electronic Filing on August 31, 2018.



                                                        s/Jennifer McCoy for Karri Sandusky
                                                        Case Manager




                                                   3
